Title: Abigail Adams to Mary Smith Cranch, 15 November 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					Philadelphia Novbr 15 1799
				
				I wrote to you twice from East Chester. I left there the day I proposed; and had a fine passage across the North River—it was quite calm & not cold. we proceeded on our journey to Newark the same day, and there finding that we could go to Brunswick as conveniently by travelling through springfield and scotch plain to Plainfield the

place where col smith is encampd with three Regiments. we parted with Mr & Mrs Otis, and took different directions. we reachd Plain-field about 4 oclock—and found all hands officers and Men busily employd in cutting down Trees & building log houses for winter quarters
				we took a walk through the encampment, and then went to a House which the col had provided for us, where we lodg’d the next morning he accompanied us to Brunswick, where the President met us. we tarried all Night, and then sat out in Morning for Trenton 32 miles which we reachd by four oclock, and the next day proceeded to this place, but were overtaken by rain, and rode 18 miles in it— we were Met about four mils out of Town by the Light Horse escorted in &c
				ever since I have been sitting up—receiving visitors—which prevents me going even to take a ride—which I want for exercise— the show will be pretty well over by the next week, and then I must sit out to return them all— drawing Rooms will not commence untill after congress meet. News we have none but what you get first from Boston. I have not a line from any one but you since I left home and that by mr Brisler. I quite want to hear from you; I wrote to you twice from East Chester—
				I have seen by the papers the honorable testimony of respect and Regard paid to the Birth Day in Quincy, as well as in other parts of Massachussets— the citizens of N york and this place were not in a Situation to do it, if they had been disposed. the inhabitants were not returnd to their abodes who had been driven from them by the pestilence. I suppose they will, as they did last Year give a Ball and Supper, when the winter commences after Congress meet, and the Ladies have settled the fashions which are now canvessd, and adjusting from some late importations. amongst the Ladies presented to me the Countess de Tilly has been of the Number, by the Appelation of Madam de Tilly. she has all the appearence and Dress of a Real French woman, Rouged up to the Ears: Mrs Bingham did not appear to feel any Embarresment at introducing her, tho I cannot say She did not Creat one in me; for I really felt a reluctance at addressing her, so I talk’d to her mother and sister, and as there was much other company present I easily passt her over— Mrs Black will have a curiosity to know something of the fashions— I have heard of once a Man & twice a child, and the Ladies caps are an exact coppy of the Baby caps—those which are made with drawings, and drawn with a bobbin to a point, a quarter and Nail deep, a lace upon the border a bow upon the point, three bows behind and one

before. the Hair a little drest at the side & a few curls upon the forehead, the cap to lie flat upon the head Some tye them under the chin— Gown Waists, half a yd in length, morning dress a Gown very narrow just to reach the bottom of the skirt, a Narrow frill of half a Nail pleated round the bottom—buttond with a oval shirt button down before, two rows of the same down the back, over which a cord is crossd—the sleaves Short but with cuffs pleated, buttons upon them corded in the same Manner, two large buttons on the hips—a dress Gown, made with a long train behind comeing only half way down the coat before—a Muslin coat of the same with a small flounce at bottom— so much for fashions, already exhibited—
				I requested you to take charge of my pork for Bacon, but left you not the means. inclosed is a five dollors Bill to get Salt peter and Molasses—
				pray write. we all send Love Regards &c to all friends Neighbours &c &c
				ever Your / affectionate / sister
				
					A A
				
			